 


109 HR 2648 IH: To amend title XIX of the Social Security Act to require Medicaid drug utilization review programs to deny coverage of erectile dysfunction drugs for individuals registered (or required to be registered) as sex offenders.
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2648 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Fossella (for himself, Mr. Stearns, Mrs. McCarthy, Mr. Walden of Oregon, Mr. Ney, Mr. Goode, Mr. Kuhl of New York, Mr. Gibbons, and Mr. Engel) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend title XIX of the Social Security Act to require Medicaid drug utilization review programs to deny coverage of erectile dysfunction drugs for individuals registered (or required to be registered) as sex offenders. 
 
 
1.Requiring medicaid drug utilization review programs to deny coverage of erectile dysfunction drugs for individuals registered (or required to be registered) as sex offenders 
(a)In generalSection 1927(g)(2) of the Social Security Act (42 U.S.C. 1396r–8(g)(2)) is amended by adding at the end the following new subparagraph: 
 
(E)Denial of coverage of erectile dysfunction drugs for individuals registered (or required to be registered) as sex offenders 
(i)In generalThe program shall provide for denying coverage for any erectile dysfunction drug for any individual who is registered (or a person required to register) under section 170101 or 170102 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14071, 14072). 
(ii)Report on enforcementNot later than 6 months after the date of the enactment of this subparagraph, each State shall submit to the Secretary a report on specific steps the State has taken under its program to assure the denial of coverage described in clause (i).. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to the denial of drugs furnished on or after such date. 
 
